Exhibit 10.1
image02.jpg [image02.jpg] 
SSAR Award


DATE: February __, 2020


TO: <<Name>>
        


Here are the details for your SSAR grant:


         Number of shares of Dover Common Stock -   <<# of Shares>>
         SSAR Base Price Per Share -     $xx.xx
         Date of Grant -       February __, 2020
         Expiration Date -       February __, 2030




Your Stock Settled Appreciation Right (SSAR) Award is subject to all the terms
and provisions of the Dover Corporation ("Dover") 2012 Equity and Cash Incentive
Plan ("Plan"), which terms and provisions are expressly incorporated into and
made a part of the Award as if set forth in full herein.  Capitalized terms used
but not defined herein have the meanings ascribed to them in the Plan.  A copy
of the Plan can be found at www.dovercorporation.com, in the Investor
Information area, under SEC Filings, in the Proxy Statement filed on March 19,
2012, Appendix A.
 
In addition, your SSAR Award is subject to the following:
               
1.     The earliest date on which the SSAR Award may be exercised is the third
anniversary of the Grant Date.  Earlier exercise may be permitted in the event
of a Change of Control or death or disability as provided in the Plan.  No
payment is required to exercise a SSAR Award.


2.      It is your responsibility to keep track of your SSAR Award and to ensure
that you exercise your SSAR Award before it expires.  Dover will not remind or
notify you that your SSAR Award is nearing its expiration date.
 
3.     Your SSAR Award is subject to earlier termination as provided in the
Plan, for example, upon termination of employment (including retirement) prior
to the expiration date.
 
      4.     Upon exercise of your SSAR Award, you will be entitled to receive
from Dover that number of whole shares of Common Stock equal in value, on the
date of exercise of the SSAR Award, to the excess of (A) the value of a share
of Common Stock on the date of exercise of the SSAR Award multiplied by the
number of SSARs being exercised over (B) the sum of (i) the per share base price
of the SSAR Award being exercised multiplied by the number of SSARs being
exercised, plus (ii) unless you elect to pay such tax in cash, any amount of tax
that must be withheld in connection with such exercise; provided, however, for
any Section 16 Person, (B) above will automatically include any amount of tax
that must be withheld in connection with such exercise.   Fractional shares
shall be disregarded.
 
5.      As a condition of receiving your SSAR Award, you agree to be bound by
the terms and conditions of Dover’s Anti-hedging and Anti-pledging Policy (which
is part of Dover’s Securities Trading and Confidentiality Policy) and by Dover’s
Clawback Policy, as such policies may be in effect from time to time.  The
Anti-hedging and Anti-pledging Policy prohibits hedging or pledging any Dover
equity securities held by you or certain designees, whether such Dover
securities are, or have been, acquired under the Plan, another compensation plan
sponsored by Dover, or otherwise.  Please review the Anti-hedging and
Anti-pledging Policy to make sure that you are in compliance.  You may obtain a
copy of the current version of the Anti-hedging and Anti-pledging Policy and the
Clawback Policy by contacting the Benefits Department at 630-541-1540.


6.     For Non-US Employees, your SSAR Award is subject to the terms and
conditions of the Addendum for Non-US Employees attached to your SSAR Award
letter.
 



--------------------------------------------------------------------------------



      7.     Your SSAR Award is not transferrable by you other than by will or
the laws of descent and distribution and in accordance with the applicable terms
and conditions of the Plan.
 
8.      Dover reserves the right to amend, modify, or terminate the Plan at any
time in its discretion without notice.
 



